Citation Nr: 1232515	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  04-24 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to February 1949, from March 1950 to March 1953, and from May 1954 to October 1970.  He died on December [redacted], 2002.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appellant had a hearing before the Board in March 2008 and the transcript is of record.  The Veterans Law Judge (VLJ) who conducted the hearing no longer works at the Board.  The appellant was advised of this in December 2010 and has not indicated she desired a new hearing.

The case was brought before the Board in November 2006, April 2008, and January 2011, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claim.   The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 

As noted in the Board's prior Remand, the issues of entitlement to an increased rating for the Veteran's service-connected right arm disability for purposes of accrued benefits, and entitlement to increased DIC benefits based on the need for regular aid and attendance or by reason of being housebound have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2002; infiltrative cardiomyopathy was certified as the immediate cause of death on his death certificate; end stage renal disease was listed as another significant condition contributing to his death.  

2.  At the time of death, the Veteran was service connected for degenerative joint disease (DJD), status post left hip replacement (rated 30 percent disabling); incomplete paralysis of the left sciatic nerve (rated 20 percent disabling); right forearm limitation of extension with traumatic arthritis (rated 10 percent disabling); tinnitus (rated 10 percent disabling); bilateral hearing loss (rated 0 percent disabling); deviated nasal septum (rated 0 percent disabling); and hemorrhoids (rated 0 percent disabling). 

3.  The Veteran's hypertension, renal disease, and resulting infiltrative cardiomyopathy were not manifested in service or within one year of service, and are not otherwise attributable to service or to a service connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 and 3.312 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the appellant in March 2011.  That letter advised the appellant of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The March 2011 letter contained all the elements required in Hupp, to include informing the claimant of the Veteran's service-connected disabilities at the time of his death.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not done in this case, but after the notice was provided, the claim was readjudicated and an additional SSOC was provided to the claimant in July 2012.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records are in the file.  Private medical records identified by the claimant have been obtained, to the extent possible.  VA made significant efforts to obtain military treatment records identified by the appellant, but to no avail.  None of these identified locations found any records related to the Veteran.  Multiple requests were made by VA, and the Board concludes further efforts to obtain these records would be futile. The claimant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103(a).  Medical opinions were obtained in April 2011, November 2011, and July 2012 to ascertain whether the Veteran's cause of death could be attributed to his military service.  The medical opinions are adequate because they are based on a thorough overview of the Veteran's pertinent medical history, a complete review of the claims folder and a detailed rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board finds that VA has satisfied the duties to notify and assist the appellant and may proceed to consider the merits of the claim.

Service Connection for the Veteran's Cause of Death

The Veteran died on December [redacted], 2002.  His death certificate indicates infiltrative cardiomyopathy as the immediate cause of death with end stage renal disease listed as a significant condition contributing to the Veteran's death.  Medical records from the Veteran's final hospitalization in November 2002 to December [redacted], 2002 confirm the Veteran died from complications of the heart and kidneys.

At the time of death, the Veteran was service connected for degenerative joint disease (DJD), status post left hip replacement (rated 30 percent disabling); incomplete paralysis of the left sciatic nerve (rated 20 percent disabling); right forearm limitation of extension with traumatic arthritis (rated 10 percent disabling); tinnitus (rated 10 percent disabling); bilateral hearing loss (rated 0 percent disabling); deviated nasal septum (rated 0 percent disabling); and hemorrhoids (rated 0 percent disabling). 

The Veteran was not service-connected for any heart or kidney related disability.

The appellant believes the Veteran developed hypertension and a heart condition during service, which ultimately led to his renal disease.  She testified before the Board that the Veteran developed recurrent headaches, blurred vision, shortness of breath, changes in heart rate, fatigue, and urinary problems while stationed in France.  She believes he started taking hypertensive medication during service.

The appellant does not contend, nor is there any evidence of record to suggest, that the Veteran's hypertension or heart condition were aggravated by any of his service connected disabilities.

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may by presumed for certain chronic disorders, such as cardiovascular-renal disease, to include hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the statutory presumption is inapplicable because the earliest evidence of the Veteran's hypertension and kidney disease is at least over a decade after service.

To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. See 38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death. 38 C.F.R. § 3.312(c)(3). Moreover, there are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions. A service-connected disability is not generally held to have accelerated death unless such disability affects a vital organ and was itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

Lay testimony and statements are deemed competent evidence as to a description of symptoms observed.  In the absence of evidence demonstrating that he or she has medical training or expertise, a lay person is not competent to render medical findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).
The Veteran's service treatment records contain numerous blood pressure readings with systolic blood pressure ranging from 120 to 155 and diastolic pressure readings ranging from 60 to 86.  Most notably, the Veteran was seen in July 1966 with a blood pressure reading of 155/70 complaining of a headache and dizziness for two to three days.  He denied any visual problems.  The impression was headache.  He was also treated for "pressure in his chest" in June 1970, but it was felt to be "due to old [October 1963] injury."  (The Veteran was involved in a motor vehicle accident in October 1963).  Service treatment records do not contain a retirement examination.

After service, there are differing reports of when exactly the Veteran was first diagnosed with hypertension.  VA outpatient treatment records from 1997 to 2001 indicate a self-reported history of hypertension since "at least 1982," in addition to a reported history of coronary artery disease and chronic renal failure.  Other VA outpatient treatment records from 1997 to 2001 merely indicate "longstanding hypertension" or note a "15 year history" of blood pressure elevation.  

No objective medical record indicates the Veteran was diagnosed with hypertension during his military service.  Despite the appellant's testimony, the Veteran himself never self-reported to a doctor that he was diagnosed with hypertension during service.  The Veteran, rather, consistently reported to doctors his hypertension was first diagnosed sometime in the 1980s, over a decade after service.

While the appellant is competent to report her recollection of the timing of a medical diagnosis, the objective medical evidence in this case, as well as the Veteran's own reported medical history to his doctors, contradict her recollection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The medical evidence does support, however, that the Veteran's renal disease was a product of his hypertension.  An August 2001 VA outpatient treatment record contains diagnoses of essential hypertension and end stage renal disease "since 1998, longstanding hypertension," implying the renal failure might be secondary to hypertension.  The VA obtained a medical opinion in July 2012 where the physician opined that Veteran's long standing hypertension predated the development of his chronic renal disease in 1997 and, therefore, the Veteran's hypertension "at least as likely as not" led to the development of the renal disease that caused the Veteran's death.  

The case was previously remanded in part to obtain a medical opinion to ascertain whether the Veteran's hypertension is attributable to his military service.  

The VA obtained a medical opinion in April 2011 by a nurse practitioner opining the claims folder, to include the Veteran's service treatment records, do not support a diagnosis of hypertension during active military service.  The examiner noted the single blood pressure reading of 155/70 in the military, but found the other blood pressure readings were about 140/70, showing the Veteran "had rare systolic hypertension with no pattern of elevated readings and no diagnosis of hypertension."  The examiner also found noteworthy the records make no mention of hypertension predating the 1980s, to include the Veteran's own subjective report.  For these reasons, the examiner found it "not at least as likely" that the Veteran's hypertension incurred in service.

In November 2011, a VA medical opinion was also obtained from the Professor of Medicine/Chief Nephrology Section.  He rendered an opinion nearly duplicative of the April 2011 opinion, finding no indication of hypertension prior to the 1980s, over a decade after the Veteran's separation from the service.  The November 2011 examiner further found all recorded blood pressure readings during the period of his military service within normal limits.  For these reasons, the examiner concluded it is "not at least as likely" that the Veteran's hypertension was present during his period of military service.

The Board finds the 2011 medical opinions of record persuasive.  They are both done with a complete review of the claims folder, to include the appellant's contentions.  Neither examiner found evidence to support the Veteran had hypertension during service or for over a decade thereafter.  Also compelling, no medical professional has ever associated the Veteran's hypertension with his military service or otherwise disagreed with the 2011 medical opinions' findings. 

In short, the appellant claims the Veteran incurred hypertension in the military, started taking medication for hypertension in the military, and his long-standing hypertension ultimately led to renal disease and death.  The medical evidence supports the conclusion that the Veteran's hypertension led to his renal disease, but does not support the conclusion that the Veteran's hypertension was incurred during his military service.  The medical opinions of record, in fact, conclude the Veteran did not likely develop hypertension during his military service nor was his hypertension likely related to any incident of his military service.  Service treatment records do not show a diagnosis of hypertension during service and post-service VA outpatient treatment records do not show a diagnosis of hypertension or even a self-reported history of a hypertension diagnosis earlier than the 1980s, over a decade after service.  

The Board sympathizes with the appellant and has considered her sincere belief that the Veteran's hypertension began in service.  The medical evidence and medical opinions of record, however, do not support her belief.  The most probative and competent evidence indicates the Veteran's cause of death is due to disease incurred years after his military service and unrelated to his military service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the cause of death is not warranted.



ORDER

Entitlement to service connection for the Veteran's cause of death is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


